EXHIBIT 10.3(b)

Schedule of special incentive awards to certain named executive officers

SPECIAL AWARDS

Background

From time to time unusual events merit awards for outstanding individual
performance outside of the short-term incentive plan. Special events such as
restructurings, mergers and acquisitions or comprehensive programs have been the
basis for special recognition in the past.

*    *    *    *    *

2006 AWARDS

 

•     James M. Delaney

     3,000      January 24, 2006 grant of shares of restricted stock 100%
vesting January 23, 2009 2007 AWARDS

•     Stephen E. Makarewicz

     5,000      March 1, 2007 grant of shares of restricted stock 100% vesting
February 28, 2010